Citation Nr: 1438181	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) (claimed as a nervous condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim has since been transferred to the RO in Louisville, Kentucky.  Although the claim of service connection for PTSD was initially characterized as a claim for reopening based on new and material evidence as a result of a previously denied claim in May 1996, a 2010 change in the laws governing service connection for PTSD claims, and more specifically the type of evidence needed to corroborate a stressor, obviated the RO's review under the new and material evidence standard, and allowed it to review the Veteran's claim on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  Accordingly, the claim is characterized as such on the first page of this decision.  

In addition to his claim of service connection for PTSD, the Veteran appealed entitlement to service connection for peripheral neuropathy.  However, after certification of his appeal the Board, the Veteran expressed intent to withdraw this claim in both an August 2012 notice to VA and at the May 2014 hearing.   Accordingly, the Board no longer has jurisdiction over this matter and is left to adjudicate the single issue on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran has a current PTSD diagnosis by a VA psychologist. 

2.  The Veteran had a temporary assignment during active service in Vietnam where he was exposed to motor and rocket attacks.

3.  The evidence is in relative equipoise as to nexus between his PTSD and service in Vietnam.   


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303; 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for PTSD

Service connection for PTSD requires (1) a current, clear medical diagnosis of PTSD in accordance with the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor a link.  38 C.F.R. §§ 3.304(f); 4.125(a); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In 2010, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, changed.  See 38 C.F.R. § 3.304(f).  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f)(3). The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Board finds the Veteran has PTSD, as diagnosed by multiple VA psychologists as early as 1996.  Although the recent VA examiner concluded the Veteran did not meet the diagnostic criteria for diagnosing PTSD, a VA staff psychiatrist, as well as his VA treating clinical psychologist, have concluded otherwise.  Resolving doubt in his favor, he meets the criteria for PTSD.

The Board also finds the Veteran's claimed in-service stressor of being surrounded by mortar and rocket fire during a temporary assignment in Vietnam during overseas active service is consistent with the stressful nature of the circumstances surrounding the Veteran's service in a war zone.   

Turning to the dispositive issue of nexus, the Board finds the evidence in relative equipoise.  Due the number of conflicting statements both in favor of and against the Veteran's claim, the Board has no choice but to grant the Veteran the benefit of the doubt in the adjudication of his claim.  

The Board recognizes statements made by the Veteran throughout the record including at his May 2014 hearing relating his current PTSD diagnosis to his in-service combat experiences.  Although the Veteran as a lay observer is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he lacks the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Veteran is competent only to report the symptoms he experiences as a result of his PTSD, but is not competent to give an opinion as to the etiology of the disability; this may only be performed by a medical professional.   Accordingly, although the evidence submitted is in favor of the Veteran's claim, it is of limited probative value.  Accordingly, the Board turned to the available medical evidence of record.  

The medical evidence of record includes VA treatment records as well as reports from three VA examinations with the oldest from 1998 and the most recent in 2012.  In weighing the opinions of record, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The two most recent VA compensation and pension examinations from October 2011 and September 2012 opine that in the absence of a diagnosis or treatment of such symptoms during military service and/or a continuum of treatment from that time to the present there is no way to connect the Veteran's generalized anxiety symptoms to military service and find that his current mental health difficulties are ultimately less likely than not associated with military service.  This is not really unfavorable to the Veteran's claim.  Since neither examiner concluded the Veteran had PTSD, no opinion was provided as to any relationship between that condition and service.

To the contrary, the Board reviewed two opinions that were favorable to the Veteran's claim.  The first is a compensation and pension examination from November 1998, and the second is from a VA psychologist in January 2012 conducted as part of an initial intake.  The 1998 examiner opined that the in-service stressors played a partial role in his psychiatric symptoms, which indicates there is as least some link between the in-service stressor and his current PTSD.  The January 2012 VA psychologist opined that the Veteran's depression is secondary to chronic PTSD symptoms, and that "he has been unable to life a fulfilled life since returning from Vietnam," which is also indicative of an assessment linking the current disability and his in-service stressors.  The Board notes that the January 2012 psychologist has consistently diagnosed the Veteran with PTSD throughout the recent treatment records in the 2000s and sees the Veteran regularly as part of treatment.  

In comparing the examination findings, the Board notes that all the examiners of note are employed by the VA.  Accordingly, they employed similar methods in which to evaluate the Veteran's mental deficiencies.  With such extreme opinions on both sides, it is imperative in such a situation such to give the Veteran benefit of the doubt.  Accordingly, the Veteran's service connection claim is granted. 

As a full grant of the Veteran's claims, the Board finds a detailed discussion of VA's various duties to notify and assist unnecessary.  Any potential failure of VA in fulfilling these duties is harmless error.


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


